Judgment, Supreme Court, New York County (Budd G. Goodman, J.), rendered July 17, 2003, convicting defendant, after a jury trial, of robbery in the third degree, and sentencing him, as *318a second felony offender, to a term of 2Va to 5 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. The People established that defendant used physical force for the purpose of “[preventing or overcoming resistance ... to the retention [of property] immediately after the taking” (Penal Law § 160.00 [1]). The evidence warrants the inference that defendant was not just fleeing, but was attempting to prevent a store employee from recovering the stolen goods that defendant had secreted in his jacket (see People v Safon, 166 AD2d 892 [1990], lv denied 76 NY2d 990 [1990]). Concur—Buckley, PJ., Williams, Lerner, Gonzalez and Sweeny, JJ.